 Case 2:20-cv-00064-Z-BR Document 51 Filed 06/22/20 Page 1 of 2 PageID 417
                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              AMARILLO DIVISION
MIKE FISHER,                             §
      Plaintiff,                         §
                                         §
v.                                       §
                                         §      Case No. 2:20-cv-64-Z-BR
CITY OF AMARILLO, GINGER                 §
NELSON, for herself and as mayor of CITY §
OF AMARILLO, ELAINE HAYS, EDDY           §
SAUER, FREDA POWELL, HOWARD              §
SMITH, AMARILLO NATIONAL BANK,           §
WILLIAM WARE, RICHARD WARE, II,          §
PLAZA AMARILLO, LLC, STEP                §
VALUES, LLC dba DUNKIN DONUTS,           §
DUNKIN BRANDS, INC., FRESH               §
BURGER, LLC dba BURGERFI, BURGER §
FI INT’L, LLC, EDIT CLEAN, LLC dba       §
TIDE DRY CLEANERS, THE PROCTOR           §
& GAMBLE CO., FIVE S BUILDINGS,          §
LLC, 45TH & SONCY, LLC,                  §
      Defendants.                        §

                       DEFENDANT PLAZA AMARILLO, LLC’S
                      MOTION FOR SUBSTITUTION OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant PLAZA AMARILLO, LLC, and moves the Court for

substitution of counsel as follows:

       Defendant desires to substitute as counsel in this action M. Leslie Davis and James B.

Harper, Hermes Law, PC, Oilwell Supply Building, 2001 N Lamar St., Suite 450, Dallas, TX

75202, in lieu and in the stead of Christopher J. Simmons and Christopher W. Carr, of the law

offices of Lyons & Simmons, LLP.

       The filing of this Motion will not in any way hinder or delay the trial of this case.

       WHEREFORE, PREMISES CONSIDERED, Defendant PLAZA AMARILLO, LLC,

prays that M. Leslie Davis and James B. Harper of Hermes Law, PC, be substituted as counsel of

record in the place and stead of Christopher J. Simmons and Christopher W. Carr of the law

offices of Lyons & Simmons, LLP.

DEFENDANT PLAZA AMARILLO, LLC’S MOTION FOR SUBSTITUTION OF COUNSEL                             PAGE 1
 Case 2:20-cv-00064-Z-BR Document 51 Filed 06/22/20 Page 2 of 2 PageID 418
     Defendant PLAZA AMARILLO, LLC further prays for all other relief to which it is

justly entitled.

                                         Respectfully submitted,
                                         LYONS & SIMMONS, LLP

                                         _____________________________________
                                         Christopher J. Simmons
                                         Texas Bar No. 24058796
                                         csimmons@lyons-simmons.com
                                         Christopher W. Carr
                                         Texas Bar No. 00790430
                                         ccarr@lyons-simmons.com
                                         Rosewood Court
                                         2101 Cedar Springs Rd., Suite 1900
                                         Dallas, TX 75201
                                         (214) 665-6900
                                         Fax (214) 665-6950

                                         -and-

                                         /s/ M. Leslie Davis (with permission)
                                         _____________________________________
                                         M. Leslie Davis
                                         Texas Bar No. 24081547
                                         leslie@hermes-law.com
                                         James B. Harper
                                         Texas Bar No. 24108602
                                         james@hermes-law.com
                                         Hermes Law, PC
                                         Oilwell Supply Building
                                         2001 North Lamar St., Suite 450
                                         Dallas, TX 75202
                                         (214) 749-6511
                                         Fax (214) 749-6801

                                         ATTORNEYS FOR DEFENDANT
                                         PLAZA AMARILLO, LLC

                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 22nd day of June, 2020, a copy of the foregoing
document was filed electronically using the Court’s electronic filing system. I have served all
counsel of record and/or pro se parties of record electronically or by another manner pursuant to
Fed. R. Civ. P.

                                            ________________________________________
                                            CHRISTOPHER W. CARR

DEFENDANT PLAZA AMARILLO, LLC’S MOTION FOR SUBSTITUTION OF COUNSEL                       PAGE 2
